Grant, J.
(after stating'the facts). 1. It is contended on behalf of the defendants that they were simply *502agents, acting for Bishop Foley, their principal, and therefore they cannot be held liable. We are not favored with any brief on the part of the appellee, but infer that his position is that the contract was a personal one with the defendants, and that there was no intention to bind others than themselves. We think it clear that the defendants made themselves personally liable upon this contract. We are not concerned with the reasons for not making the bishop a party to the contract. The contract describes the defendants as personally bound. It also makes it binding upon their heirs, executors, and administrators. They sign it as individuals, except that one adds to his signature the title “president” and another the title “secretary.” Agents may bind themselves by their contracts, notwithstanding it be known to both parties it is not for their benefit directly, but is for the benefit of another. Having done so, they cannot evade their clearly-expressed liability under the contract by showing that they were agents. The defendants assumed control of the church property and of the contracts for building. Plaintiff dealt with them as principals. It was their duty to see that he had the opportunity to perform. Plaintiff made every effort to perforin, and, after he was prevented, to obtain redress. They are not in position to assert that other church authorities interfered, and therefore they are not liable. It is a fair inference that the very purpose of making the contract with them as individuals rather than as a church corporation was to avoid just such disputes. We think the case was properly submitted to the jury.
2. It is insisted that, as to two of the defendants, a trial was had without any notice to them. This was brought to the attention of the court, after judgment, by affidavits, and a motion to set aside the judgment, which motion was denied. It appears from this record that Keena & Lightner, two prominent and reputable attorneys, appeared for all the defendants, and pleaded the general issue. Subsequently two of the defendants appeared *503by other attorneys, and pleaded the general issue. There was no order of substitution. Under these circumstances, service of notice of trial upon Keena & Lightner was sufficient.
The judgment is affirmed.
The other Justices concurred.